Citation Nr: 1758952	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include a mood disorder and depression, to include as secondary to service-connected knee disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due 
to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, the Board finds that the Veteran's original claim for service connection for a mood disorder and depression may be considered to encompass any acquired psychiatric disorder.  The claim has therefore been recharacterized as such to conform to Clemons.

In April 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board remanded the issues on appeal for additional development in June 2014 and July 2017.  The directives having been substantially complied with, the matter again is before the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. An acquired psychiatric disorder, to include a mood disorder and depression, was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2. An acquired psychiatric disorder is not secondary (caused or aggravated) to service connected disability.

3.  The evidence of record does not show that the Veteran's service-connected disabilities alone preclude him from obtaining or maintaining substantially gainful employment consistent with his level of education and work history on a schedular or extraschedular basis.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include a mood disorder and depression was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  
The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for Acquired Psychiatric Disorder

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (West 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis for Service Connection

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected knee disabilities.  He also contended during a December 2011 private psychological examination that his claimed mental disorder had started in active service.

Medical evidence indicates the Veteran first sought mental health treatment from VA in June 2009, and the Veteran received a VA Mental Disorders examination in November 2009.  In describing the medical history of the Veteran's mental health disorder, the examiner noted the Veteran grew up and served in the military with no complaints or treatment of any mental health issues.  From the time the Veteran left active service in March 1971 until VA treatment records initially in June 2009, there are no medical records, VA or private, that indicate the Veteran had any concerns, complaints, or treatment of any mental health issues.  The examiner noted the Veteran's statements that his feelings of depression began about 5 years ago when he relocated from North Carolina back to his home state because of his mother's ill health, to be closer to her.  The examiner also noted the Veteran's heavy alcohol use beginning in the military and continuing into the present day, to the point where it resulted in relationship and legal difficulties.  This examiner diagnosed substance-induced mood disorder with depressive features, with a GAF score of 61, noting the Veteran's diagnosis met the DSM-IV diagnostic criteria.  The examiner also noted the presence of knee arthralgia, hypertension, and glaucoma.  In an opinion for direct service connection, this examiner opined that the Veteran's diagnosed depression is not caused by or a result of the Veteran's service-connected right knee condition.  The examiner's rationale was that the Veteran's current mood symptoms are assessed to be substance-induced, based on the Veteran's longstanding and continuing alcohol abuse, and noted the Veteran's statements about his elderly mother's illness and the loss of social support he had prior to relocating back to be near his mother.  The Veteran also noted his worsening right knee and his non-service-connected glaucoma as playing a role in his mood symptoms.

In June 2010, the Veteran received recurring treatment from a VA medical facility for his mental health disorder.  The Veteran's continuing depression was noted along with the source of the depression being the Veteran having relocated back to his hometown because his mother was in a nursing home and severely ill.  A DSM-IV diagnosis of depression and alcohol abuse was continued, with a GAF score of 55.  The Veteran requested anti-depressant therapy and the examiner noted the Veteran would be scheduled for psychotherapy.

In December 2011, the Veteran received a private psychiatric examination arranged by his attorney.  The Veteran told this private psychiatrist he had never been treated for any mental or emotional problems, and denied that he had been formally diagnosed with any mental disorder.  This private examiner noted the Veteran had major depressive disorder per DSM-IV criteria with a GAF score of 45, which he attributed, based on the Veteran's own statements, that the "acute mental disorders clearly began as soon as boot camp."  The examiner had no comment on occupational or social impairments.  This examiner also did not review the Veteran's file.

In May 2012, the Veteran received a private psychological evaluation again arranged by his attorney.  This examiner noted that he found significantly different diagnostic impressions from the previous private examiner of December 2011, and found for this examination, "severe levels of depression."  A deferred diagnosis of depressive disorder was made, with a GAF score range of 55-60, though this examiner cautioned that the Veteran should be reexamined in six months' time because his previous alcohol and cocaine use would have given the previous diagnosis a different determination.  This examiner noted the Veteran had moderate to marked impairment in recent memory and marked impairment in concentration.  The examiner also noted that the Veteran's mental health improved with abstinence from alcohol and cocaine.  Because this examiner deferred a formal diagnosis, he remarked it was too early to make a definitive determination. 

The Veteran received another VA mental disorders examination in April 2016.  Here, the examiner diagnosed alcohol use disorder as the primary condition and unspecified depressive disorder as an additional disorder.  The examiner also noted depressed mood and chronic sleep impairment.  In an accompanying opinion, the examiner stated that the Veteran's claimed psychiatric disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran's statements during this examination indicated that his marital and family problems were the ascribed cause of his depression, and not the varying etiologies described by the private examiners from 2011 and 2012, described above.  The examiner noted the Veteran's service treatment records were silent for any mental disorders.  He pointed out the Veteran's medical files show VA depression and PTSD screenings in June 2009 were negative, and that he first sought mental health care with VA in June 2010 after positive alcohol and depression screenings.

In an addendum opinion provided in July 2017, this same VA examiner clarified his opinion, stating "the veteran's stated history and mental health records indicate onset of depression was related to post military, circumstantial stressors, i.e., divorce, family problems, caretaking for elderly parent, relocation to West Virginia with loss of social support, and not related to a general medical condition including bilateral knee disabilities."  Therefore, the examiner continued, it was less likely than not that the Veteran's depression is due to a bilateral knee disability.

In opining about the possibility that the Veteran's knee conditions aggravated the depression, the July 2017 examiner points out that the service treatment records are clear that the Veteran had no psychiatric problems at entry or discharge, or at any time during active service.  Thus, this examiner concluded that it is less likely than not that the Veteran's depression, which is not due to military service, has been aggravated beyond the usual course by his bilateral service-connected knee conditions following military service.

Upon review of the evidence of record, the Board concludes that entitlement to direct service connection is not warranted for an acquired psychiatric disorder.  The Board notes that multiple VA examiners and both private examiners have diagnosed the Veteran with an acquired psychiatric disorder; thus, the requirement for a current disability is met.

However, the Veteran's service treatment records did not show that the Veteran had any psychiatric issues or complaints and his February 1972 separation examination disclosed a normal psychiatric evaluation.  In addition, the Veteran claimed no pertinent symptoms of any mental health disorders.  The first indication of the Veteran's acquired psychiatric disorder emerges in June 2009, 37 years after active service, when the Veteran is seen for mental health symptoms, later to be diagnosed as depression, complicated by alcohol abuse.  This contemporaneous evidence indicates that an acquired psychiatric disorder was not manifest during service or shortly thereafter and the Board finds this contemporaneous evidence to be highly probative.  The Board also notes that when the Veteran initially sought VA mental health treatment that he stated the reason for his depression and seeking help was that he had moved to be near his ailing, elderly mother and was without social support in his new state.  Opinions by VA examiners are in agreement that it is less likely than not (less than 50 percent probability) that the Veteran's diagnosed acquired psychiatric disorder began in service or is otherwise related to an in-service incident, injury, or event.

The Board has considered the Veteran's contentions, which have varied over time.  In some accounts, the Veteran stated his depression began when he relocated to West Virginia from North Carolina to be near his ailing, elderly mother and he lost his social support.  In his December 2011 examination with a private psychologist, he said his depression had its beginnings while in boot camp.  The Veteran also disclaimed any mental health treatment with that December 2011 examiner, when in fact his claims file indicates he had sought mental health treatment commencing in June 2009.  During later VA examinations, the Veteran provided his original justification, that his depression began when he moved to be near his mother.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, the inconsistency of the Veteran's reporting reduces his credibility, and the Board finds the Veteran's statements as to the beginnings of his mental disorder to be of very low probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The December 2011 private psychologist hypothesized that the Veteran's diagnosed psychiatric disorder began in boot camp based on the Veteran's statements.  This examiner also stated the Veteran's depression was "covered up" by alcohol abuse for a long time.  However, this private examiner did not review the Veteran's file, and as such relied on the Veteran for his history with no confirmation from the existing medical records.  This led to statements by the private examiner that "VA is blithely unaware" of the Veteran's psychiatric difficulties, and that he had not received any treatment for any mental health disorders.  However, as described above, the Veteran had been treated for mental health disorders by VA since June 2009, a fact not disclosed by the Veteran to this private examiner, who also did not seek to review the Veteran's existing medical records.  As such, the Board finds the December 2011 examiner's opinion to be of no probative value.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The other private opinion, from May 2012, is inconclusive as to a nexus for the Veteran's mental health disorders, and provides no probative value for a nexus opinion.

In addition, the Board finds that the gap in time between the Veteran's exit from active service in 1972 to his initial evaluation of possible mental disorders in June 2009 to be probative of a lack of nexus between the diagnosed current disability and active service.  A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted on a direct basis.

The Board additionally finds that entitlement to service connection for an acquired psychiatric disorder is not warranted on a secondary basis.  As noted above, the Veteran is service connected for disabilities related to both knees.  The determinative issue is whether an acquired psychiatric disorder is secondary (caused or aggravated) to these disabilities.  

As to this issue, as referenced above, an addendum VA opinion was obtained in July 2017, and the examiner opined that since the Veteran has not manifested any enduring mental disorder since active duty, then "it may be reasonably clinically concluded that it is less likely than not that the veteran had any active duty circumstances which have resulted in any . . . mental disorder that would require mental health services." This examiner noted the onset of the Veteran's depression was related to post military, circumstantial stressors, i.e., divorce, family problems, caretaking for elderly parent, relocation to West Virginia with loss of social support, and not related to a general medical condition including bilateral knee disabilities.  Per this examiner's opinion, there has been no diagnosed current acquired psychiatric disorder or connection to any possible or related symptoms to the Veteran's service connected knee disabilities or any other service connected disability.  The examiner cited the fact that the Veteran's mental health care began in 2009 for depression, and that pre-depression screening prior to that point was negative.  Then the examiner pointed out that the Veteran's depression screenings during treatment for the knee after that point, including August 2009, October 2009, November 2009, May 2010, November 2010, December 2010, April 2012, December 2012, May 2013, September 2013, December 2013, November 2014, September 2015, and January 2016, the Veteran denied depressive symptoms to VA medical staff for primary care.  The examiner opined that long series of denial for depressive symptoms contradict any notion of a depressive condition aggravated by knee pain.  Therefore, the examiner opined, it is less likely than not that the Veteran's depression is due to the bilateral knee disabilities.  Continuing, the examiner stated "the overall body of evidence strongly suggests that the veteran's alcohol dependence likely caused/aggravated any potential mood/depressive symptoms he may have experienced for many years, and as a result makes establishing a baseline impossible since alcohol dependence is known to cause mood symptoms such as depression and anxiety, sleep disturbances, reduced memory and concentration, etc."  Therefore, "it is less than at least as likely as not that the veteran's depression, which is not due to military service, has been aggravated beyond the usual course by his bilateral service-connected knee conditions following military service."  The Board finds the negative July 2017 VA opinion to be highly probative and to be the most probative evidence of record as to the issue of whether an acquired psychiatric disorder is secondary (caused or aggravated) to service connected disability.

To the extent that the Veteran (or his representative's) statements indicate that an acquired psychiatric disorder is secondary (caused or aggravated) to service connected disability, the Board finds that the Veteran is not competent to address this etiological issue, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has not stated that a competent medical professional had stated that such an etiological relationship existed.  In other words, there are no Jandreau type exceptions.  Overall, the Board finds the negative VA opinion provided by the VA psychologist in July 2017 to be of significantly more probative value than the Veteran's (and other) statements as to the issue of whether an acquired psychiatric disorder is secondary (caused or aggravated) to service connected disability.  Additionally, the Board notes that there is no competent and credible opinion contrary to the July 2017 VA opinion and its conclusions.    

In sum, the Board finds that an acquired psychiatric disorder was not manifest during active service and is not related to active service and that an acquired psychiatric disorder is not secondary (caused or aggravated) to service connected disability.  As such, the Board concludes that an acquired psychiatric disorder was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury and to this extent the Veteran's claim must therefore be denied.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

III. TDIU

The Veteran seeks entitlement to a TDIU, asserting that his "blindness" and knee disabilities have rendered him unemployable.  Currently, the Veteran is service-connected for total right knee replacement, rated at 30 percent from October 1, 2011 forward, and osteoarthritis, left knee associated with instability of the right knee, with a 10 percent evaluation from September 9, 2009 forward.  The Veteran is diagnosed with, but not service-connected for, open angle glaucoma.  There are no present or past claims by the Veteran for any eye condition.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If the above percentage thresholds are not met, the Veteran's claim may still be referred to the Director, Compensation Service for consideration of an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran does not have a total combined evaluation of at least 70 percent.  The Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  However, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

For the entire period on appeal, the medical and other evidence of record does not show the Veteran is precluded from securing and following gainful employment by his service-connected disabilities.  To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

The Veteran completed four years of high school, per his August 2017 VA 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran noted on his application he has no further education or training.  He states his service-connected knee disabilities and his non-service-connected blindness prevents him from securing or following any substantially gainful occupation.  The Veteran's application notes he last worked full time in January 2009 as a part of the maintenance and housekeeping staff at a hotel.  Prior to that, he worked for a hospital as part of the medical supplies office.

The Veteran received a VA examination in October 2009 for his knees.  A diagnosis of osteoarthritis in the left knee and osteoarthritis with degenerative joint disease was made; both knees are now service-connected. Besides the being employed at a hotel for the last 5 years, the Veteran was noted to have decreased mobility with problems lifting and carrying along with bilateral knee pain.

In his November 2009 VA mental disorders examination, the Veteran reported he worked full time for the Embassy Suites hotel in his hometown, and that he experienced increased knee pain with the walking and stairclimbing necessary for his job.  The Veteran indicated he had worked there about 5 years, when he returned to West Virginia to be near his elderly mother.  Prior to that while residing in North Carolina, the Veteran had worked for a hospital full time in the shipping/receiving department for about 16 years.  At the time of this examination, the examiner opined there was not total occupational and social impairment nor reduced reliability or productivity due to the mental disorder symptoms.

In August 2011, the Veteran received another VA examination for his knee disabilities.  The examiner noted the Veteran had had a total right knee replacement in August 2010.  This examiner noted functional loss or impairment of the right knee is that there was less movement than normal, and interference with sitting, standing, and weight-bearing for the right knee.  The examiner also noted that the Veteran ceased working at his hotel job about 2 years prior due to the amount of walking required.

In February 2013, the Veteran received a VA examination for his joints, to include his knee disabilities.  The Veteran stated he had residual chronic pain and loss of motion with stiffness of his replaced right knee.  The examiner assessed the occupational and functional impact of the Veteran's knee disabilities, stating he could no longer do work that required prolonged standing or walking, and that he could not climb or descend stairs on a regular basis or work on an uneven surface.

In February 2011, the Veteran applied for Social Security disability, claiming his knee problems, back problems, glaucoma, and high blood pressure limited his ability to work.  He stated the last time he worked was August 2009.  In the physical examination record accompanying his Social Security records, the examiner noted the primary diagnosis was degenerative changes in both knees, with glaucoma in both eyes listed as a secondary diagnosis.  No mention was made of mental health disorders impacting the disability determination.

The Board finds the Veteran's lay statements competent and credible, and acknowledges the effects on his daily life of his non-service connected conditions of depression, alcohol use disorder, syncope, heart-related issues, eye conditions, and the effects of the medications for such.  However, when determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board has considered whether the Veteran's claim may still be referred to the Director, Compensation Service for consideration of an extraschedular determination of a TDIU, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  Here, the Board finds that referral for extraschedular consideration for a TDIU is not warranted at this time.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate for the period on appeal, the Veteran's service connected knee disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  The Veteran's experience in hospital and hotel maintenance and logistics indicates the Veteran is capable of gainful employment doing similar type work.  The Veteran has reported that he worked full time until 2009.  The weight of the evidence does not demonstrate total occupational impairment associated with the service-connected knee disabilities. While examiners have noted his knee disabilities and the impairments such as sustained standing, walking, weight-bearing, or stair-climbing, the weight of the evidence, lay and medical, does not demonstrate that the service-connected disabilities cause the inability to obtain or retain substantially gainful employment.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 8 U.S.C. § 5107; 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include a mood disorder and depression is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


